                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

DON MERCELEANY R. MAXWELL/ G-DOFFEE                                        PLAINTIFF
ADC #108778

v.                         CASE NO. 5:19-CV-00225-BSM

MELVIN J. WOOTEN, Sergeant,
Arkansas Department of Correction
Maximum Security Unit, et al.                                           DEFENDANTS

                                        ORDER

      After carefully reviewing United States Magistrate Judge J. Thomas Ray’s proposed

findings and recommendations (RD) [Doc. No. 54] and the entire record, the RD is adopted.

Defendant Melvin Wooten’s motion for summary judgment [Doc. No. 28] is granted, and all

of Maxwell’s claims against Wooten and defendant Doe are dismissed without prejudice.

      Maxwell’s motion for an extension [Doc. No. 59] is denied. See Doc. Nos. 56, 58.

      IT IS SO ORDERED this 28th day of May, 2021.




                                                 UNITED STATES DISTRICT JUDGE
